DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 11/12/21 is acknowledged.
Claims 1, 3-4, 7, 9-10, and 13 are pending in the application, wherein claims 7, 9-10, and 13 are withdrawn as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “and heating the slab on the supplementary path” on lines 19-20 is indefinite.  The claims are directed to an apparatus (see claim 1 line 1).  The limitation of “and heating” is unclear as to whether the claim is intending to claim a process step, or a function of the apparatus or scarfing device.  It is not clear whether the limitation of “and heating the slab on the supplementary path” is describing the functionality of the continuous casting and rolling apparatus, or describing the functionality of the scarfing device.  For examination purposes, the heating limitation has been interpreted as a functional limitation of the scarfing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guse (US 5,182,847, cited in IDS filed 7/16/21) in view of Tippins (US 5,579,569) and Lim et al (US 2016/0368073).
Regarding claim 1, Guse teaches a continuous casting and rolling apparatus, comprising:
a continuous casting device (CSP continuous casting plant 22);
a cutting device (shears 23) disposed on an outlet side of the continuous casting device (fig 1, col 3 lines 35-45, arranged following the continuous casting plant) and cutting an inner slab produced in the continuous casting device (col 3 lines 35-55, divide the primary material into individual slab pieces);
a rolling device (finishing train 25) pressing a slab down (col 3 lines 35-55, rolled to the predetermined final dimension) and disposed downstream of the continuous casting device in a moving direction of the inner slab (figs 1-4, shown downstream);
a tunnel furnace (equalizing furnace 1) provided between the cutting device and the rolling device (fig 1) and heating a slab located on a main path of the inner slab transferred from the continuous casting device to the rolling device (col 3 lines 35-55, heated to rolling temperature); and
a loading adjustment unit provided adjacent to the tunnel furnace (figs 1-4, see transverse conveyors 4 and 5), separating the slab on the main path from the tunnel furnace and introducing the slab onto the main path from an inlet side of the tunnel furnace (fig 3, col 5 lines 10-30, conveyed in a cycle),
wherein the loading adjustment unit comprises:
a drawing device (fig 1-3, transverse conveyor 4) provided adjacent to an outlet side of the tunnel furnace (fig 1-3, col 3 lines 50-65, provided at the exit side 3 of the equalizing furnace 1) and separating the slab from the main path to be introduced onto a supplementary path (fig 3, col 3 lines 50-65, conveyance between production line x-x and side line y-y); and

wherein the introducing device is configured to receive at least one of an inner slab produced in the continuous casting device and an outer slab transferred from the outside and introduce the same onto the main path (fig 3, col 5 lines 10-30, receives slabs from the holding location 9 and introduces them into the furnace, note that the holding location 9 receives slabs produced from the continuous casting device (fig 3, col 4 lines 35-55)).
Guse fails to teach the apparatus comprises a scarfing device provided on the supplementary path between the introducing device and the drawing device and heating the slab on the supplementary path.
Tippins teaches continuous casting and rolling of slabs (col 1 lines 8-13) including a slab storage container for decoupling the caster and the mill (col 1 lines 50-65).  Tippins teaches the slab on a table conveyor (36) is fed directly into a furnace (42) or stored in a slab storage container (80) or alternatively is removed from the inline processing and stored in a slab collection area (40) (col 3 lines 55-67).  The slab collection area will generally be utilized where additional processing of a slab is required, such as surfacing of the slab by hand scarfing (col 3 lines 55-67).  The slabs located in the slab collection area may also be fed into the furnace, and it is also possible to charge slabs into the furnace from the slab storage container (col 4 lines 1-15).  Tippins invention efficiently separates the casting from the rolling if there is a delay in either end, providing for easy removal of transitional slabs formed when molten metal chemistry changes or width changes are made in the caster (col 2 lines 10-20).
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
	The combination of Guse as modified by Tippins discloses hand scarfing, but is quiet to the scarfing being performed by a scarfing device, which functions to heat the slab on the supplementary path.
	Lim et al teaches that prior art scarfing operations were performed by a worker carrying a scarfer nozzle, however, with high intensity of work and risk of safety accidents (paragraph [0004]).  Lim et al teaches a slab scarfing apparatus including a plurality of nozzles and a movement apparatus which moves the nozzles to be closer to or away from the slab (paragraph [0010]).  The nozzles may each include a preheating gas injection hole which forms flames for preheating the slab and an oxygen injection hole which embodies scarfing by injecting high pressure oxygen to a portion of the slab to be preheated (paragraph [0026], paragraph [0102]).
	It would have been obvious to one of ordinary skill in the art to include the scarfing apparatus of Lim et al, which includes nozzles with injection holes for forming injection flames for preheating the slab, as Lim et al recognizes the problems with the prior art hand scarfing such as requiring a worker 

Regarding claim 3, Guse teaches wherein the loading adjustment unit is configured to introduce the inner slab, separated from the main path of the outlet side of the tunnel furnace by the drawing device, onto a main path of the inlet side of the tunnel furnace by the introducing device (fig 3, note arrows showing slab separated from line x-x by part 4 onto roller conveyor 8 and introduced into furnace 1 by transfer conveyor 5).

Regarding claim 4, Guse teaches wherein the apparatus comprises a reheating device on the supplementary path between the introducing device and the drawing device and heating the slab on the supplementary path (fig 3, holding location 9 may be a pit furnace 11 (col 4 lines 55-68) and is shown between transfer conveyor 5 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rosenthal (US 2010/0147484) teaches a continuous casting and rolling apparatus including a shuttle system (7) comprised of heatable shuttle or furnace parts (paragraph [0037]), where slabs can be removed from the main line (6) to be stored and subsequently reinserted into the main line (paragraph [0037]), and that it is possible to realize the longitudinal transport of slabs from one shuttle to another (paragraph [0077]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/               Primary Examiner, Art Unit 1735